DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/16/2021. Claims 1-3, 6-7, 10-12, and 15-18 are amended. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/231,267.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission has been entered. 
Response to Argument
Applicant’s arguments with respect to independent claims for newly added limitation have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

        Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3,  and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 1, Munafo discloses responding to a request for a secure communication channel from the external device with a symmetric key [¶27, Even when the encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key cryptography]; and 
 establishing the secure communication channel with a debugging device over the wireless medium; over the wireless medium [¶48, when analysis 730 selects remote debugging, the data may be sent to a remote location 750, such as to a remote debug console.  The selection of remote debugging may be in response to a debugging trigger received from the remote debug console, where the debugging trigger may be sent using secure communication], and [see FIG4 . ¶37, secure communication, remote debugging], and [¶22, wireless network device]. And [FIGS. 9 and 10, IoT devices, wireless technology]; and
 and servicing requests from the external device to access data collected on operation of the memory device [see FIG.7, item # 755(perform remote debugging), [¶21, systems and methods for debugging based on remote device memory state collection and sending (e.g., core memory "read and dump") for embedded or IoT devices], and [¶36, FIG. 4 is a block diagram of a memory debugging topology 400, in accordance with at least one embodiment.  Topology 400 includes a device 405, such as a smartphone, embedded device, IoT device, or 
 Munafo does not explicitly disclose, however, Chen discloses authenticating an external device by verifying a credential structure received from the external device [¶29, the determining module 110 determines whether a source of the packet has been authenticated.  In the exemplary embodiment, the determining module 110 compares the source address of the packet with the MAC addresses of the authenticated mobile terminals 20 in the storage module 130 to determine whether the source of the packet has been authenticated.  If there is a MAC address of an authenticated mobile terminal 20 same as the source address of the packet, the packet is from an authenticated mobile terminal 20.  Otherwise, the source of the packet has not been authenticated].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Chen in order for establishing a network connection method which includes receiving and parsing a packet to retrieve a source address of the packet by one of the plurality of network access devices; determining whether a source of the packet has been authenticated [Chen, ¶8].
 a method of communication over a wireless medium utilizing an antenna formed of a conductive metal layer applied to a top most layer of a memory device executed by a wireless component of the memory device, the method comprising [¶6, the disclosed SD memory card incorporates not only a main functional unit as a storage medium but also a wireless controller, and is configured so that an antenna module formed of a loop antenna is connected to the wireless controller through an interface], and [¶7, with such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function. In addition, a configuration in which the antenna module is built in a casing of the SD memory card is also disclosed, and [FIGs.1-9, SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such as aluminum or copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 formed on the wiring board 110], and [ see FIG.9A-9C, ¶113 the magnetic substance and the antenna pattern formed on the wiring board are shown].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].
Regarding claim 3, Munafo discloses wherein a Joint Test Action Group (JTAG) interface in the wireless component is coupled to the antenna to enable wireless debugging of the memory device [¶5, The direct device connection may also require a specific debugger device connection (e.g., a joint test action group (JTAG) debugger device), and may require development of a specific script to read or dump the device memory].
Regarding claim 6, Munafo, discloses, driving the secure communication channel 
over the wireless medium [¶48, when analysis 730 selects remote debugging, the data may be sent to a remote location 750, such as to a remote debug console.  The selection of remote debugging may be in response to a debugging trigger received from the remote debug console, where the debugging trigger may be sent using secure communication], and [see FIG4 . ¶37, secure communication, remote debugging], and [¶22, wireless network device]. And [FIGS. 9 and 10, IoT devices, wireless technology]
Munafo and Chen do not explicitly disclose, however, Ochi discloses using the antenna traced, etched, or routed on a top most die of  memory components of the memory device [¶6, the disclosed SD memory card incorporates not only a main functional unit as a storage medium but also a wireless controller, and is configured so that an antenna module formed of a loop antenna is connected to the wireless controller through an interface], and [¶7, with such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function. In addition, a configuration in which the antenna module is built in a casing of the SD memory card is also disclosed, and [FIGs.1-9, SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 formed on the wiring board 110], and [ see FIG.9A-9C, ¶113 the magnetic substance and the antenna pattern formed on the wiring board are shown].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2016/0294829 issued to Angus et al (“Angus”) and further in view of US Patent No. 2017/0214664 issued to Birgisson et al (“Birgisson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 2 further comprising: responding to a challenge message from the external device with a digitally signed challenge structure and media access control address.  
encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key
Munafo, Chen and Ochi do not explicitly disclose, however, Angus discloses [¶46, in a further embodiment, the manufacturer 101 authenticates the information stored in the sensors 102 (e.g., the MAC address and the public/private key pair or the random number) by digitally signing the data with the manufacturer's digital signature, as is known in the art].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and Ochi with the teaching Angus in order to securely provision wireless sensor networks, and the devices used in the wireless sensor networks for manufacturing and maintenance, to ensure only authorized devices can join the wireless sensor networks [Angus, ¶2].
Munafo, Chen, Ochi  and Angus do not explicitly disclose, however, Birgisson discloses generating a credential structure including a media access control address; and sending the credential structure to the external device [ ¶66, resource device 112 may also perform operations that establish mutual privacy with client device 102 and confirm a mutual possession of the shared private cryptographic key.  For example, resource device 112 may encrypt a device identifier (e.g., a media access control (MAC) address, an IP address, etc.) using its local copy of the shared private cryptographic key, and resource device 112 may transmit the encrypted device identifier (e.g., device identifier data 203 of FIG. 2) across network 122 to client device 102 (e.g., in step 404).  As described above, client device 102 may decrypt the encrypted device identifier data and store the device identifier in a locally accessible memory or data repository.
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, Ochi and Angus with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2017/0214664 issued to Birgisson et al (“Birgisson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 4, Munafo, Chen, and  Ochi do not explicitly disclose, however, Birgisson discloses, further comprising: verifying a received media access control address of the external device to verify an identify of the external device [ ¶5, a shared private cryptographic key may obscure device-specific data exchanged between a client device and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and  Ochi with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued  to Munafo et al (“Munafo”) in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”) and further in view of US Patent No. 20100163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2018/0295108 issued to Pollet et al (“Pollet”)(filled in IDS 04/01/2020).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 5, Munafo, Chen, and Ochi do not explicitly disclose, however, Pollet discloses, further comprising: encrypting the symmetric key to be sent to the external device [Abstract, a method of secure network transmission is performed by a computer system.  The method includes encrypting a payload via a first symmetric key and encrypting the first symmetric key via a second symmetric key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and  Ochi with the .


Claims 7, 9-10, 12, 15-17, and 19 are  rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”)  in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”). Examiner mapped from Munafo (US2019/0227908).

Regarding claim 7, Munafo discloses a system comprising: a memory component; and  Docket No. 2018-0473.OOUS Client Matter No. 2018-0473.00/US 18a processing device, coupled to the memory component, the processing device comprising a controller [¶45, FIG. 7 is a block diagram illustrating a memory-based method 700 for remote debugging, in accordance with at least one embodiment.  Method 700 may be executed on a processor of an electronic device, such as a smartphone, embedded device, an IoT device, or another electronic device.  Method 700 includes receiving a debugging trigger 710, where the debugging trigger may include a device malfunction, a user-initiated memory dump, an unplanned restart, or another trigger.  In response to receiving the debugging trigger 710, the device executes data gathering 720.  Data gathering 720 may include collecting device state data from a partial or full memory dump, available registers and buffers, a stack trace dump, and other device state data]; and 
and a wireless component configured to establish a secured communication channel with an external device over a wireless medium [¶48, when analysis 730 selects remote debugging, the data may be sent to a remote location 750, such as to a remote debug console.  The selection of remote debugging may be in response to a debugging trigger received from the remote debug console, where the debugging trigger may be sent using secure communication], 
and to service requests for data collected by the controller for a memory component operation [see FIG.7, item # 755(perform remote debugging), [¶21, systems and methods for debugging based on remote device memory state collection and sending (e.g., core memory "read and dump") for embedded or IoT devices], and [¶36, FIG. 4 is a block diagram of a memory debugging topology 400, in accordance with at least one embodiment.  Topology 400 includes a device 405, such as a smartphone, embedded device, IoT device, or other electronic device.  In response to a debugging trigger, device 405 executes a data gathering 410.  The debugging trigger may include a device malfunction (e.g., unhandled memory exception), a user-initiated memory dump, an unplanned restart, or another trigger.  Data gathering 410 may include collecting device state data, which provides both the current state of the device (e.g., device memory states, connected device states) and provides data representing the states of the device that preceded or caused the debugging trigger. Data gathering 410 may 
include collecting device state data from a partial or full memory dump (e.g., pages saved into an internal volatile or non-volatile memory) …], and [¶¶37-38].
Munafo does not explicitly disclose, however, Ochi discloses an antenna formed of a metal conductive layer on the top most layer of the memory component [¶6, the disclosed SD memory card incorporates not only a main functional unit as a storage medium but also a wireless controller, and is configured so that an antenna module formed of a loop antenna is connected to the wireless controller through an interface], and [¶7, with such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such as aluminum or copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 formed on the wiring board 110], and [ see FIG.9A-9C, ¶113 the magnetic substance and the antenna pattern formed on the wiring board are shown].

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].  
Regarding claim 9, Munafo  discloses transmit encrypted data [¶27, Even when the debug console 120 is remote from the customer business or home 115, the debug console 120 user experience is substantially the same as if the device under test 130 were physically connected to the debug console 120.  A debug console user may use a group chat mode that allows several engineers to connect to the same device under test 130, allowing each engineer to provide separate debugging.  The communication client may provide instant messaging capabilities with access security, encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key cryptography].
Munafo does not explicitly disclose, however, Ochi discloses, wherein the wireless component comprises a transmitter to drive an antenna to transmit over the wireless medium [¶7, With such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function], and [¶91].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].  
Regarding claim 10, Munafo discloses wherein the wireless component comprises a Joint Test Action Group (JTAG) interface to enable testing of the memory component [¶5, The direct device connection may also require a specific debugger device connection (e.g., a joint test action group (JTAG
Regarding claim 12, Munafo discloses wherein the processor returns any one or more of bad bits, failure addresses, counts of fails from the data collected in response to service requests [¶29, The debug console may initiate a debugging process or execute a debugging procedure, such as by sending a request for a memory read and dump through the debug server 125 to the evice under test… Based on the output, the debug console 120 may send additional messages to perform additional debugging procedures, such as in response to particular failure states.  The debug console 120 may also analyze the output and provide a debugging feedback message back to the communication channel 135, such as providing an indication of a successful diagnosis and repair of the device under test 130], and [¶36].
Regarding claim 15, Munafo does not disclose, however, Ochi discloses wherein the system comprises the antenna embedded in the system is a trace, etched, or routed on a top most die of the memory component [¶6, the disclosed SD memory card incorporates not only a main functional unit as a storage medium but also a wireless controller, and is configured so that an antenna module formed of a loop antenna is connected to the wireless controller through an interface], and [¶7, with such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function. In addition, a configuration in which the antenna module is built in a casing of the SD memory card is also disclosed, and [FIGs.1-9, SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such as aluminum or copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].  
Regarding claim 16, the subject matter of independent claim 16 contains the corresponding features as the method of claim 7 expressed respectively in analogous terms and additionally the features disclosed in 16: Munafo discloses wherein  a Joint Test Action Group (JTAG) interface coupled  [ ¶5, The direct device connection may also require a specific debugger device connection (e.g., a joint test action group (JTAG) debugger device), and may require development of a specific script to read or dump the device memory].
Regarding claim 17, Munafo does not explicitly disclose, however, Ochi discloses, wherein the antenna is formed of a metal conductive layer on the top most layer  of the memory component and coupled to the receiver and transmitter [¶6, the disclosed SD memory card incorporates not only a main functional unit as a storage medium but also a wireless controller, and is configured so that an antenna module formed of a loop antenna is connected to the wireless controller through an interface], and [¶7, with such a configuration, the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such as aluminum or copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 formed on the wiring board 110], and [ see FIG.9A-9C, ¶113 the magnetic substance and the antenna pattern formed on the wiring board are shown].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].  
Regarding claim 19, Munafo discloses, wherein the wireless component is further to encrypt the requested data using a symmetric key [¶27, Even when the debug console 120 is remote from the customer business or home 115, the debug console 120 user experience is substantially the same as if the device under test 130 were physically connected to the debug console 120.  A debug console user may use a group chat mode that allows several engineers to connect to the same device under test 130, allowing each engineer to provide separate debugging.  The communication client may provide instant messaging capabilities with access security, encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key cryptography].

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”)  in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2008/0101299 issued to Chen et al (“Chen”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 8, Munafo and Ochi do not explicitly disclose, however, Chen discloses wherein the wireless component is further to authenticate an external device by verifying a credential structure received from the external device over the wireless medium[¶29, the determining module 110 determines whether a source of the packet has been authenticated.  In the exemplary embodiment, the determining module 110 compares the source address of the packet with the MAC addresses of the authenticated mobile terminals 20 in the storage module 130 to determine whether the source of the packet has been authenticated.  If there is a MAC address of an authenticated mobile terminal 20 same as the source address of the packet, the packet is from an authenticated mobile terminal 20.  Otherwise, the source of the packet has not been authenticated].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo and Ochi with the teaching Chen in order for establishing a network connection method which includes receiving and 
Regarding claim 20, this claim is interpreted and rejected for the same rational set forth in claim 8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) and  in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2016/0294829 issued to Angus et al (“Angus”) and further in view of US Patent No. 2017/0214664 issued to Birgisson et al (“Birgisson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 11 further comprising: wherein the wireless component is further to respond to a challenge message from the external device with a digitally signed challenge structure and media access control address  
Even though Munafo discloses this limitation as: ¶27,  Even when the debug console 1,20 is remote from the customer business or home 115, the debug console 120 user experience is substantially the same as if the device under test 130 were physically connected to the debug console 120.  A debug console user may use a group chat mode that allows several engineers to connect to the same device under test 130, allowing each engineer to provide separate debugging.  The communication client may provide instant messaging capabilities with access security, encryption, and other security measures.  For example, the communication client may restrict access to a particular debug console 120 or device under test 130 based on a list of preapproved communication client contacts.  The communication client may also encrypt each message sent and decrypt each message received, such as using previously provisioned cryptographic keys to perform symmetric-key
Munafo, Chen and Ochi do not explicitly disclose, however, Angus discloses [¶46, in a further embodiment, the manufacturer 101 authenticates the information stored in the sensors 102 (e.g., the MAC address and the public/private key pair or the random number) by digitally signing the data with the manufacturer's digital signature, as is known in the art].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, Chen, and Ochi with the teaching Angus in order to securely provision wireless sensor networks, and the devices used in the wireless sensor networks for manufacturing and maintenance, to ensure only authorized devices can join the wireless sensor networks [Angus, ¶2].
Munafo, Chen, Ochi  and Angus do not explicitly disclose, however, Birgisson discloses wherein the wireless component is further to generate a credential structure comprising a media access control address, and to send the credential structure to the external device [ ¶66, resource device 112 may also perform operations that establish mutual privacy with client device 102 and confirm a mutual possession of the shared private cryptographic key.  For example, resource device 112 may encrypt a device identifier (e.g., a media access control (MAC) address, an IP address, etc.) using its local copy of the shared private cryptographic key, and resource device 112 may transmit the encrypted device identifier (e.g., device identifier data 203 of FIG. 2) across network 122 to client device 102 (e.g., in step 404).  As described above, client device 102 may decrypt the encrypted device identifier data and store the device identifier in a locally accessible memory or data repository.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2017/0214664 issued to Bieggison et al (“Birgisson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 13, Munafo and Ochi do not explicitly disclose, however, Birgisson discloses, wherein the wireless component is further to verify a received media access control address of the external device to verify an identify of the external device[ ¶5, a shared private cryptographic key may obscure device-specific data exchanged between a client device and a resource device during portions of the initial handshake process that establish mutual randomness and privacy, that enable the client device to verify an identity of the resource device, and that enable the client and resource devices to establish session keys to encrypt post-handshake communications].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo and Ochi with the teaching Birgisson in order  for  establishing secure wireless communications sessions[ Birgisson, Abstarct].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2010/0163630 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2018/0295108 issued to pollet et al (“pollet”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 14, Munafo and Ochi do not explicitly disclose, however, Pollet discloses wherein the wireless component is further to encrypt a symmetric key to be sent to the external device [Abstract, a method of secure network transmission is performed by a computer system.  The method includes encrypting a payload via a first symmetric key and encrypting the first symmetric key via a second symmetric key].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo, and  Ochi with the teaching Pollet in order  provide data security and more particularly, but not by way of limitation, to systems and methods for enhanced data protection[ Pollet, ¶2].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Application PCT/US2017/045270 (corresponding to application No. US2019/0227908) issued to Munafo et al (“Munafo”) in view of US Patent No. 2006/0046775 issued to Ochi et al (“Ochi”) and further in view of US Patent No. 2020/0099679(corresponding to provisional application No. 62/735,443 issued to Carlson et al (“Carlson”).
Examiner mapped from Munafo (US2019/0227908).
Regarding claim 18,  Munafo does not explicitly disclose, however, Ochi discloses wherein the wherein the antenna is a trace, etched, or routed in the metal conductive layer SD memory card equipped with the antenna built-in module], and [Abstract], and [¶78, the antenna pattern 170 may be formed of conductive resin paste such as aluminum or copper.  With such a configuration, the antenna pattern 170 and the wiring pattern 120 are electrically connected to each other through the conductive via 200 formed on the wiring board 110], and [ see FIG.9A-9C, ¶113 the magnetic substance and the antenna pattern formed on the wiring board are shown].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo with the teaching Ochi  in order to  implement a SD memory card which equipped with the antenna built-in module and the antenna pattern  may be formed of conductive resin paste such as aluminum or copper and the SD memory card connected to the antenna module can communicate with an external wireless communication device since radio waves are transmitted and received to/from the antenna module by using the wireless communication function[ Ochi, Abstract, ¶¶6,78, 99].  
Munafo and Ochi do not explicitly disclose, however, Carlson the wireless component and the controller are mounted on a printed circuit board [¶112, In some examples, the motion and wear sensor 516, the first controller device 512, the first power source 514, the first antenna switching device 508, the first antenna 504 and/or the second antenna 506 may be connected to each other according to FIG. 5A, using printed circuit board (PCB) methods.  It may be appreciated that manufacturing the first component 502 of the wireless system using one or more PCBs may lead to greater manufacturing efficiency and/or lower costs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Munafo and Ochi with the teaching Carlson in order to enable devices to communicate with each other over the wireless network [Carlson, ¶57]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitamura( US2003/0002214)[ [¶136, As shown in FIG. 13, the cartridge memory 7 comprises a thin rectangular plate-like substrate 7a made from resin, a loop antenna 7b for electromagnetic induction wired on the substrate 7a, and a non-shown IC chip for transmitting/receiving data to and from the recording/playback device through the loop antenna 7b], and [ FIG.1, ¶79].
Cruzado (2007/0044158) [¶88   the external debugging device 112 and the debug functionality 114 of the system 100 support the JTAG debugging interface protocol].
Fai(US2013/0036254)[ Abstract, in one implementation, a memory subsystem includes non-volatile memory, a memory controller that is communicatively connected to the non-volatile memory over a first bus, a host interface through which the memory controller communicates with a host controller over a second bus, and a joint test action group (JTAG) interface that provides the host controller with access to state information associated with the memory controller.  The memory subsystem can be configured to be coupled to a board-level memory device that includes the host controller].
SATO(US2013/0020395)[ see FIG. 1-3, 7 and corresponding text for more details, ¶29,  As shown in FIG. 3, the radio antenna 6 is provided on the inner surface side of the upper case 1b.  The semiconductor memory device 50 performs transmission and reception of information by performing wireless communication between the host apparatus (for example, digital camera) on which the semiconductor memory device 50 is mounted and a different host apparatus (for example, personal computer (hereinafter, abbreviated as PC)) via the radio antenna 6.  [0030] The radio antenna 6 is configured by attaching a copper thin film substrate to the inner surface side of the upper case 1b.  In FIG. 3, the 
Patel[US2016/0117109)[ FIG. 5c is the schematic block diagram of typical memory IC 10c chip that contains only SMUs along with embedded transceiver-antenna (TRA) for each], and [¶70, A transceiver along with its antenna (TRA) can also be mounted/fabricated/integrated/embedded with each IC chip of processors, SMUs and interface circuit ICs of peripheral components of I/Os].
Catte (US6, 435, 415) [Abstract,   An electronic circuit for an electronic memory card that is capable, without electrical contact, of exchanging information with a reader device.  The electronic circuit includes a coupling antenna for communicating with the reader device, and a semiconductor die connected to the antenna…], and (6)   The contactless cards that are currently in existence are constituted by an electronic circuit in the form of an insert which is usually embedded in a card body made of a plastics material.  The insert includes the antenna for coupling the card, the semiconductor die, and an interconnection circuit for interconnecting the antenna and the die.  The semiconductor die is generally mounted on the interconnection circuit using a wire bonding technique which consists of connecting the input/output metallizations of the semiconductor die by means of gold wires for example, to the contact areas disposed on the interconnection circuit, and to which there are connected the electrical connection terminals of the coupling antenna.  In order to protect the semiconductor die and the connection wires, the assembly is embedded in an insulating resin.  The semiconductor die mounted in this way on the interconnection circuit is called an "electronic module". 
Hoover(US2013/0165072)[¶24, For example, platform 101 may encrypt an identifier of a mobile device, such as a sale identifier, ESN, MEID, MAC address, MDN, and the like].
Ogihara (US2003/0085276) [0028, the antenna 64 is wire bonded to the memory device].  
Cheng (US20130104215) [¶6, Media Access Control (MAC) address to identify the authenticated network device].
Oda(US2006/0225043) [ debugger, debugging device]
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207.  The examiner can normally be reached on Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAHRIAR ZARRINEH/Examiner, Art Unit 2497